Per Curiam,
The question on this appeal involves the fact of an alleged common law marriage. The court below, on a thorough consideration of all the proofs presented, refused to believe the testimony of appellant’s mother, that she had contracted a marriage with his father; and, as a result, concluded that appellant was “not born in lawful wedlock.”
The relevant rules of law have been so recently considered and fully discussed by us (Stevenson’s Est., 272 Pa. 291; Craig’s Est., 273 Pa. 530), that it would serve no useful purpose to go over them again at this time; nor do we think it necessary to review the particular facts in the present case. It is sufficient to state that, after reading the testimony, we are not convinced of error.
The decree is affirmed.